internal_revenue_service number info release date uilc cor-124305-01 date the honorable carl levin united_states senator michigan avenue room detroit mi dear senator levin this letter responds to your inquiry dated date on behalf of your constituent wants to know why he could deduct cents per mile when he was working but now that he is retired and doing charity work he can only deduct cents per mile the amounts deductible are different because while the business deduction includes the costs of ownership the charitable deduction only covers out-of-pocket expenses as you requested i enclose copies of the relevant sections of the internal_revenue_code charitable mileage the standard mileage rate for the charitable deduction for using a passenger_automobile while volunteering services to a charitable_organization is set pincite cents per mile by sec_170 of the internal_revenue_code this rate applies to everyone including wage earners and retirees the current rate was set by a of the taxpayer_relief_act_of_1997 vol c b business mileage sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for an automobile used in any trade_or_business additionally sec_167 allows a depreciation deduction for an automobile used in a trade_or_business the business standard mileage rate covers both the costs of using an automobile such as gasoline and oil expenses including all taxes thereon and ownership expenses including depreciation or lease payments maintenance and repairs tires insurance and license and registration fees the cost of ownership is not included in the charitable standard mileage rate i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting enclosures
